ELECTRONIC RECORD
                                                                         mo'i*

                                                                 64.01 (Appeal from Order Denying
COA#       01-13-00564-CR                        OFFENSE: DNATesting)

           Roy Dale Glover v. The State of
STYLE:     Texas                                 COUNTY:         Grimes

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    506th District Court


DATE: 09/25/2014                  Publish: YES   TC CASE #:      14199




                         IN THE COURT OF CRIMINAL APPEALS




STYLE:
          Roy Dale Glover v. The State of
          Texas                                       CCA#:          \HS0-t*
          A?PBLL/lA/r>l               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: _                                               SIGNED:                           PC:

JUDGE:         $A/3tou*~i                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD